Case 20-20224-jrs   Doc 56   Filed 07/13/20 Entered 07/13/20 16:53:24   Desc Main
                             Document      Page 1 of 10
Case 20-20224-jrs   Doc 56   Filed 07/13/20 Entered 07/13/20 16:53:24   Desc Main
                             Document      Page 2 of 10
Case 20-20224-jrs   Doc 56   Filed 07/13/20 Entered 07/13/20 16:53:24   Desc Main
                             Document      Page 3 of 10
Case 20-20224-jrs   Doc 56   Filed 07/13/20 Entered 07/13/20 16:53:24   Desc Main
                             Document      Page 4 of 10
Case 20-20224-jrs   Doc 56   Filed 07/13/20 Entered 07/13/20 16:53:24   Desc Main
                             Document      Page 5 of 10
Case 20-20224-jrs   Doc 56   Filed 07/13/20 Entered 07/13/20 16:53:24   Desc Main
                             Document      Page 6 of 10
Case 20-20224-jrs   Doc 56   Filed 07/13/20 Entered 07/13/20 16:53:24   Desc Main
                             Document      Page 7 of 10
Case 20-20224-jrs   Doc 56   Filed 07/13/20 Entered 07/13/20 16:53:24   Desc Main
                             Document      Page 8 of 10
Case 20-20224-jrs   Doc 56   Filed 07/13/20 Entered 07/13/20 16:53:24   Desc Main
                             Document      Page 9 of 10
Case 20-20224-jrs   Doc 56   Filed 07/13/20 Entered 07/13/20 16:53:24   Desc Main
                             Document     Page 10 of 10
